CALLAHAN, C. J.,
dissenting. The principal issue in this appeal is whether the Appellate Court properly affirmed the trial court’s decision to set aside the jury’s verdict. The court set the verdict aside on the ground that the undisputed facts and circumstances did not, as a matter of law, establish the existence of “imminent harm.” Because I agree with the Appellate Court’s conclusion that the trial court properly set the jury’s verdict aside, I respectfully dissent.
“[T]his court has approved the practice of deciding the issue of governmental immunity as a matter of law. See Shore v. Stonington, [187 Conn. 147, 151, 444 A.2d 1379 (1982)] . . . .” (Citations omitted.) Gordon v. Bridgeport Housing Authority, 208 Conn. 161, 170, 544 A.2d 1185 (1988). The question of governmental immunity goes to the heart of the existence of a duty of care, and “[t]he existence of a duty of care, an essential element of negligence, is a matter of law for the court to decide. ” (Emphasis added.) Burns v. Board of Education, 228 Conn. 640, 646, 638 A.2d 1 (1994); Gordon v. Bridgeport Housing Authority, supra, 171; Shore v. Stonington, supra, 151. In a cause of action presented under the imminent harm to an identifiable person exception to the rule of governmental immunity for discretionary acts, the court must determine, as a threshold requirement, whether the public official should have been aware that his action or inaction would subject an identifiable person to imminent harm. Shore v. Stonington, supra, 153-54. In the absence of such a finding by the court, submission to the jury is improper and the cause of action must fail “for want of . . .a clear and unequivocal discretionary duty.” Id. Accordingly, the initial determination of whether an exception to governmental immunity applies is properly a question of law for the courts, not a question of fact for the jury. Moreover, the parties did not dispute the relevant facts, as articulated by the *117majority. The only question before this court, therefore, is whether these facts can, as a matter of law, establish the existence of imminent harm. Consequently, our review is de novo. See Squeglia v. Squeglia, 234 Conn. 259, 263, 661 A.2d 1007 (1995) (determination of applicability of common-law doctrine of parental immunity is question of law and our review is therefore de novo).
The majority determines that this case more closely resembles Burns v. Board of Education, supra, 228 Conn. 640, than it resembles Evon v. Andrews, 211 Conn. 501, 559 A.2d 1131 (1989). It concludes that the potential for imminent harm exists in this case, as in Burns, because the danger “involves a limited time period and limited geographical area, namely, the one-half hour interval when second grade students were dismissed from the lunchroom to traverse an unsupervised hallway on their way to recess.” I believe that the majority’s conclusion contravenes our well established precedents and, moreover, does not comport with the common understanding of the term “imminent.” The American Heritage Dictionary, New College Edition, defines “imminent” as “[a]bout to occur; impending.” Webster’s Third New International Dictionary defines “imminent” as “ready to take place: near at hand: impending . . . hanging threateningly over one’s head: menacingly near . . . .” Webster’s New World Dictionary, Second College Edition, defines “imminent” as “likely to happen without delay, impending, threatening . . . .” Even if we look to the legal definition of “imminent,” Black’s Law Dictionary (6th Ed. 1990) defines that term as “[n]ear at hand; mediate rather than immediate; close rather than touching; impending; on the point of happening; threatening; menacing; perilous . . . .” There can be no doubt that the common and legal understanding of the term “imminent” includes an element of both immediacy and certainty.
*118Burns did not create a new definition of “imminent harm” unrelated to the common understanding of that phrase. The certainty in Burns resulted from the fact that the “treacherous” condition of an icy pathway, constantly traveled by students, was inherently dangerous. Burns v. Board of Education, supra, 228 Conn. 650. The immediacy of the harm resulted because it could not occur at some indefinite time in the future. Rather, it would occur, if at all, during the short, but continuously existing period while the ice remained. The court in Burns noted that “[u]nlike the incident in Evon v. Andrews, supra, 211 Conn. 501, this accident could not have occurred at any time in the future; rather, the danger was limited to the duration of the temporary icy condition in this particularly ''treacherous' area of the campus.” (Emphasis added.) Burns v. Board of Education, supra, 60.
The majority concludes that the requirements of immediacy and certainty are met in this case because the hallway is not directly monitored for one-half hour every school day when students are dismissed to recess.1 In analogizing to Burns, the majority apparently believes that minimally supervised hallways create a treacherous condition of finite duration, namely, thirty minutes every day of the school year, and, thus, constitute imminent harm as defined by Burns. This analysis fails to recognize, however, that the daily occurrence *119of this one-half hour period has existed for the past twenty-two years. This hardly constitutes a “temporary” condition. The ability to assess the finite period in which the harm might occur does not mean that the harm is imminent. The harm could have occurred on any one of those days in past years or on any day in the future. This is precisely the lack of imminence that absolved officials of the city of Waterbury of liability in Evon.2 Moreover, there is nothing inherently dangerous in a minimally supervised hallway to qualify it as a “treacherous” condition. The lack of direct supervision in a hallway may create a foreseeable harm, but it does not create a virtual certainty that harm will occur. I cannot agree with the majority’s equation of an unsalted and unsanded ice patch on a regularly traveled pathway to the present garden-variety school hallway. The facts here demonstrate neither certainty nor immediacy of harm.
The similarity of this case to Burns begins and ends with the fact that the plaintiffs in both cases are students injured on school grounds. In Burns, the school custodian, in violation of school policy, failed to salt and sand an often used walkway where ice had formed. This created an inherently dangerous condition, from which injury was virtually certain to occur in the immediate future. Here, by contrast, school officials are being held liable for allocating their scarce human resources in the exercise of their best discretion and providing only limited monitoring of the hallway, but promulgating strict rules to prevent the type of harm that occurred. The minor plaintiffs disregard of those rules, along *120with the intervening intentional act of a fellow student,3 resulted in the harm to the plaintiff. Unlike Burns, the facts of this case do not compel the conclusion that we should override the sound public policy in favor of governmental immunity and hold these defendants liable.
I believe that the majority has strayed from the basic principles and policies that underlie the doctrine of governmental immunity. The history and purpose of the doctrine are aptly set forth in Gordon v. Bridgeport Housing Authority, supra, 208 Conn. 165-72. “This court first adopted a version of qualified official immunity in 1920 in Wadsworth v. Middletown, 94 Conn. 435, 439, 109 A. 246 (1920), where we said that since certain public officials were ‘engaged upon a governmental duty ... so long as they act in good faith, in the exercise of an honest judgment, and not in the abuse of their discretion, or maliciously or wantonly, they cannot be held liable.’ ” (Emphasis added.) Gordon v. Bridgeport Housing Authority, supra, 166.
We have developed limited exceptions to the doctrine of governmental immunity for discretionary acts on the basis of compelling policy considerations. See id. “One exception is when ‘it would be apparent to the public officer that his failure to act would be likely to subject an identifiable person to imminent harm.’ [Shore v. Stonington, supra, 187 Conn. 153]; see, e.g., Sestito v. Groton, [178 Conn. 520, 528, 423 A.2d 165 (1979)].”4 *121(Emphasis added.) Gordon v. Bridgeport Housing Authority, supra, 208 Conn. 166. We emphasized that “[i]f a public duty exists, an official can be liable only if the act complained of is a ministerial act or one of the narrow exceptions to discretionary acts applies.” (Emphasis added.) Id., 170.
Although the majority focuses on the distinction between Burns and Evon, it is necessary to consider the precedents that led to the decisions in both cases in order to define the scope of the “identifiable person subject to imminent harm” exception. See Evon v. Andrews, supra, 211 Conn. 507. The first articulation of this exception arose in Sestito v. Groton, supra, 178 Conn. 527-28. In Sestito, the facts, viewed most favorably to the plaintiff, revealed that an on-duty police officer observed a group of seven men, including the plaintiffs decedent, in a parking lot outside a bar. Id., 522. The officer was aware that one of the men was a known felony suspect. Id., 522-23. The members of the group had been drinking and were engaged in an argument that became physical. Id., 523. The officer did not intercede, however, until after gunshots were fired. Id. We concluded that the police officer might have owed a duty to the plaintiffs decedent and that the case should have been submitted to the jury. Id., 527-28. The doctrine of governmental immunity was not a bar to liability, as a matter of law, because the decedent could have been an identifiable person subject to imminent harm. The potential for harm was sufficiently immediate because it would last only as long as the brawl continued and was sufficiently certain in light of the fact that the police officer was observing a violent interaction involving drunkenness and known criminals. See id., 528.
*122By contrast, in Shore v. Stonington, supra, 187 Conn. 150-51, a police officer stopped a speeding automobile, the driver of which manifested obvious signs of intoxication. The officer did not arrest the driver, but instead, allowed him to proceed with only a warning. Id., 150. Less than one hour later, the driver struck and killed the plaintiffs decedent. Id. We concluded, as a matter of law, that the defendant had no reason to know that his failure to arrest the intoxicated driver would subject an identifiable person to imminent harm and thus precluded submission of the claim to the jury. Id., 154. We reasoned that the harm was not sufficiently imminent, i.e., not certain to occur or impending, to create the requisite special duty necessary to maintain a cause of action against a municipal official. Id., 156.
In Evon v. Andrews, supra, 211 Conn. 507, we relied on these two precedents as defining the scope of the exception and concluded that the facts presented could not meet the requirements of the exception. We emphasized that “[t]he ‘discrete person/imminent harm’ exception to the general rule of governmental immunity for employees engaged in discretionary activities has received very limited recognition in this state." (Emphasis added.) Id., 507. In Evon, the plaintiffs alleged that municipal officials improperly enforced fire code regulations with respect to a particular rental dwelling. Id., 502. That failure allegedly resulted in a fire at the dwelling, which caused the death of several residents. Id. We stated that we could not conclude that the decedents were subject to imminent harm because, “[i]n the present instance, the fire could have occurred at any future time or not at all." (Emphasis added.) Id., 508. As in this case, the harm in Evon was foreseeable, but that harm was neither immediate nor certain to occur. Id.
We again addressed this exception in Burns v. Board of Education, supra, 228 Conn. 640. In Burns, a fourteen *123year old high school student broke his arm when he slipped on a patch of ice on a constantly traveled walkway that provided the main access between two buildings at his school. Id., 642. Contrary to school policy mandating that the custodian inspect and apply salt and sand “as necessary,” the ice patch was neither salted nor sanded. Id. We concluded that this inherently dangerous condition, which would exist for a limited duration only, subjected the students at the school to imminent harm. Id., 650. In Burns, we were called on to determine whether a victim may be “identifiable” if he or she is a member of a foreseeable class of victims. Id., 644. We answered that question in the affirmative. Id. We did not, however, abandon the concept of imminent harm developed through our precedents, culminating in Evon. See id., 650.
The cases in this area of law do not support a conclusion that the minor plaintiff in the present matter was subject to imminent harm. We have concluded that the possibility that an intoxicated driver would harm a fellow motorist is not sufficiently imminent to meet that narrow exception. We also have concluded that the failure to enforce regulations and codes that serve to prevent the danger of fires in rental dwellings did not subject the residents of such a dwelling to imminent harm. We have found imminent harm only in the clearest cases such as where a police officer observed a violent public brawl and failed to intercede, and where a school official allowed an inherently dangerous condition to persist on school property. In light of these precedents, I would not conclude that the possibility that a child might be harmed as a result of a policy of allowing schoolchildren to travel in a generic hallway without direct supervision, a policy in effect without similar incident for twenty-two years, constitutes imminent harm. It cannot be said that it was apparent to the defendants that the lack of direct supervision in *124the hallways subjected the minor plaintiff to imminent harm. Therefore, no special duty was created in the defendants. See Shore v. Stonington, supra, 187 Conn. 153-54.
Throughout the many developments in the doctrine of governmental immunity, we have steadfastly retained the notion that public policy mandates only limited and narrow exceptions. From our earliest articulation of the doctrine, we have acknowledged as its governing principle that “[t]he affairs of government cannot be conducted with absolute exactitude, and public officials cannot be expected to act in all cases with certain judgment. Timidity and doubt would govern their performance of public duty if they acted in the consciousness that personal liability might follow, no matter how closely they followed their best discretion.” Wadsworth v. Middletown, supra, 94 Conn. 440. “Where the discretion has been exercised erroneously but in good faith through an error of judgment, the public official should not be required to pay damages for his acts.” Id. The doctrine of governmental immunity implicitly recognizes that municipalities provide for a virtually limitless array of services, each of which involves discretionary decision making. Governmental immunity allows decisions to be made by public officials without the debilitating concern that an honest mistake, made despite the exercise of good faith, will subject the municipality or the official to liability. Id.
Heretofore, we have consistently adhered to this principle. Although we repeatedly have been petitioned to do away with the doctrine of governmental immunity, we have declined to do so, noting that “ ‘[t]he adoption of a rule of liability where some kind of harm may happen to someone would cramp the exercise of official discretion beyond the limits desirable in our society.’ ” Evon v. Andrews, supra, 211 Conn. 508, quoting Shore v. Stonington, supra, 187 Conn. 157. “We do not think that the public interest is served by allowing a jury of *125laymen with the benefit of 20/20 hindsight to second-guess the exercise of a [public official’s] discretionary public duty. Such discretion is no discretion at all.” Shore v. Stonington, supra, 157.
I am compelled to disagree with the majority because I believe that imposition of liability in this case sounds the death knell of governmental immunity and will unduly undermine the ability of public officials to exercise discretion. The majority has equated mere foreseeability that some harm might possibly occur at some time in the future with imminent harm. As a result, I fear that public officials, in the performance of their public duties, will no longer enjoy any greater immunity for discretionary acts than does the average citizen. If foreseeability is the only requirement, public officials will be held hable for every discretionary act that has an unfortunate result. While the majority retains the token language of the imminent harm requirement, it has reduced the standard of imminence to make it no standard at all. The majority concludes that “the harm in the present case was not as remote a possibility as was the harm in Evon.'” This reasoning is not compelling, however, because inspectors charged with enforcing the fire codes could foresee that improper inspections might result in a fire that could occur on any day. Moreover, a police officer could foresee that the decision not to arrest a drunk driver could result in harm to other motorists or pedestrians that very same day or hour. The majority’s conclusion equates imminence of harm with the foreseeability that harm might result, effectively eliminating the requirement that the foreseeable harm must also be virtually certain to occur in the immediate future. See, e.g., Evon v. Andrews, supra, 211 Conn. 508. The once narrow exception to governmental immunity for discretionary acts now swallows the rule.
The conclusion reached by the majority not only serves to undermine the exercise of discretion by *126municipal officials in general, but it casts a chilling pall over the educational system. Under the majority’s decision, there is no point at which an educator may be confident that adequate supervision has been provided and proceed with the business of educating. It can always be alleged that tighter supervision might have reduced the risk of harm and that failure to provide greater supervision subjected students to foreseeable harm. Educators, consequently, will be forced to allocate their scarce resources away from essentials and devote their time to supervising children at the expense of educating them. It is firmly established that “ ‘ “[t]he question whether the principles of governmental immunity from suit and liability can best serve this and succeeding generations has become, by force of the long and firm establishment of these principles as precedent, a matter for legislative, not judicial, determination.” ’ ” Gordon v. Bridgeport Housing Authority, supra, 208 Conn. 183; Rogan v. Board of Trustees, 178 Conn. 579, 582, 424 A.2d 274 (1979); accord Wysocki v. Derby, 140 Conn. 173, 175, 98 A.2d 659 (1953). While the majority may believe that governmental immunity is no longer a good policy or that governmental immunity should apply differently to school officials, I think it has exceeded it judicial function by making that legislative determination.
I respectfully dissent.

 Unlike the majority, I would not refer to the hallway as “unsupervised.” The record shows that it was a school policy that teachers in the classrooms adjoining the hallway were to keep their doors open and be attentive to activity in the hallway and to take action if necessary. While this court may conclude that this is not the best available form of supervision, that discretionary call is not ours to make. It is a policy choice left to the discretion of the school officials. We are not privy to the financial and scheduling constraints that inform the decision-making process. It is precisely for this reason that the doctrine of governmental immunity protects public officials from the 20/20 hindsight of courts operating to impose liability for discretionary acts performed by public officials in good faith. See Shore v. Stonington, supra, 187 Conn. 157.


 The majority also fails to acknowledge that the hallway receives the same level of reduced supervision throughout most of the day. At any given time during the day, unattended students may be traversing the halls. For example, students going to the nurse’s office or to the bathroom anytime during the school day are not directly supervised in the hall. Thus, the finite period reasonably cannot be limited to the daily, one-half hour postlunch break.


 The record indicates that a fellow student tripped the minor plaintiff as he ran toward the door. The actions of both students violated school rules. This fellow student was not made a defendant to this action.


 Other recognized exceptions include the situation where “ ‘a statute may specifically provide for a cause of action against an official or a municipality for failure to enforce certain laws, such as those designed to prevent disturbances of the peace by riotous assemblies. See, e.g., Sestito v. Groton, supra, [178 Conn.] 523-24 (General Statutes § 7-108).’ Shore v. Stonington, supra, [187 Conn.] 154 . . . [and] where the complaint alleges an action involving malice, wantonness or intent to injure, rather than negligence. Id., 155; see, *121e.g., Stiebitz v. Mahoney, 144 Conn. 443, 448-49, 134 A.2d 71 (1957); Medeiros v. Kondo, 55 Hawaii 499, 503, 522 P.2d 1269 (1974); 63 Am. Jur. 2d, Public Officers and Employees § 290.” Gordon v. Bridgeport Housing Authority, supra, 208 Conn. 167.